Filed Pursuant to Rule 424(b)(5) Registration No.333-201266 Prospectus Supplement (To prospectus dated February 6, 2015) SPEED COMMERCE, INC. Shares of Common Stock Series A Warrants to Purchaseup to Shares of Common Stock Series B Warrants to Purchase up to 2,000,000 shares of Common Stock We are offering 13,035,713 shares of our common stock, Series A Warrants to purchase up to 7,776,784 shares of our common stock and Series B Warrants to purchase up to 2,000,000 shares of our common stock. Each share of our common stock is being sold together with 0.597 of a Series A Warrant to purchase one share of our common stock at an exercise price of $0.56 per share and 0.153 of a Series B Warrant to purchase one share of our common stock at an exercise price of $0.56 per share. The Series A Warrants will be exercisable on the one-year anniversary of the date of issuance, subject to our right, exercisable within 90 days of the issuance date, to reduce the number of shares of our common stock available for exercise of the Series A Warrants to the extent needed to sell additional securities in a public or private offering for cash, and will expire on the fifth anniversary of the date they first become exercisable. The Series B Warrants will be exercisable beginning on the later of (i) one year and one day from the date of issuance and (ii) the date our shareholders approve an increase in the number of our authorized shares of common stock in an amount sufficient to permit the exercise in full of the warrants, and will expire on the fifth anniversary of the date they first become exercisable. We are not registering the shares of our common stock issuable upon exercise of the Series B Warrants. The shares of common stock, the Series A Warrants and the Series B Warrants are immediately separable and will be issued separately, but will be purchased together in this offering. Our common stock is listed on the NASDAQ Global Market under the symbol “SPDC.” On April15, 2015, the last reported sale price of our common stock on the NASDAQ Global Market was $0.56 per share. There is no established public trading market for the Series A Warrants or the Series B Warrants, and we do not expect an active trading market to develop. We do not intend to list the Series A Warrants or the Series B Warrants on any securities exchange or other trading market. Without an active trading market, the liquidity of the Series A Warrants and the Series B Warrants will be limited. Investing in our securities involves a high degree of risk. These risks are described under the caption “ Risk Factors ” beginning on page S- 6 of this prospectus supplement and in the accompanying prospectus and the documents incorporated by reference therein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Share and Related Warrant s Total Public offering price $ $ Placement agent fees $ $ Proceeds, before expenses, to us $ $ We have engaged Roth Capital Partners, LLC, orthe placement agent,as our exclusive placement agent in connection with this offering. The placement agent may engage one or more sub placement agents or selected dealers to assist with this offering. The placement agent is not purchasing the securities offered by us, and is not required to sell any specific number or dollar amount of securities, but will assist us in this offering on a commercially reasonable “best efforts” basis. There are no arrangements to place the funds raised in this offering in an escrow, trust or similar account. We have agreed to pay the placement agent a cash fee equal to 6.5% of the gross proceeds of this offering. In addition, we have agreed to reimburse the placement agent for its reasonable out-of-pocket expenses up to $50,000. We estimate that the total expenses of this offering, excluding the placement agent fees, will be approximately $100,000. Because there is no minimum offering amount required as a condition to closing in this offering, the actual public offering amount, placement agent fees, and proceeds to us, if any, are not presently determinable and may be substantially less than the total maximum offering amounts set forth above. See “Plan of Distribution” beginning on page S-14 of this prospectus supplement for more information on this offering and the placement agent arrangements. All costs associated with the registration will be borne by us. Delivery of the shares of our common stock and warrants is expected to be made on or about April21, 2015, subject to the satisfaction of certain conditions. Roth Capital Partners The date of this prospectus supplement is April 16, 2015. -i- TABLE OF CONTENTS Page About this Prospectus Supplement S-1 Special NoteRegarding Forward-Looking Statements S-2 Prospectus Supplement Summary S-3 The Offering S-4 Risk Factors S-6 Use of Proceeds S-8 Dividend Policy S-8 Dilution S-9 Description of Capital Stock S-10 Description of Securities We Are Offering S-13 Plan of Distribution S-17 Notice to Investors S-19 Legal Matters S-21 Experts S-21 Where You Can FindAdditionalInformation About Us S-21 Incorporation of Documents by Reference S-22 About This Prospectus 2 Forward-Looking Statements 3 Where You Can Find More Information 4 Incorporation Of Certain Information By Reference 4 About Speed Commerce, Inc. 5 Risk Factors 10 Use Of Proceeds 11 Ratio Of Earnings To Fixed Charges 11 Description Of Debt Securities 12 Description Of Capital Stock 19 Description Of Warrants 23 Description Of Units 24 Plan Of Distribution 25 Selling Shareholders 25 Legal Matters 26 Experts 28 You should rely only on the information contained in or incorporated by reference in this prospectus supplement, the accompanying prospectus and any free writing prospectus prepared by us or on our behalf. We have not, and the placement agent has not, authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and the placement agent is not, making an offer to sell these securities in any jurisdiction where the offer is not permitted. The information contained in or incorporated by reference in this prospectus supplement, the accompanying prospectus, and any free writing prospectus that we have authorized for use in connection with this offering is accurate only as of the date of those respective documents, regardless of the time of delivery of this prospectus supplement, the accompanying prospectus or any authorized free writing prospectus or the time of issuance or sale of any securities. Our business, financial condition, results of operations and prospects may have changed since those dates. You should read this prospectus supplement, the accompanying prospectus and any free writing prospectus that we have authorized for use in connection with this offering in their entirety before making an investment decision. You should also read and consider the information in the documents to which we have referred you in the sections of this prospectus supplement entitled “Where You Can Find Additional Information About Us” and “Incorporation of Documents by Reference.” -i- ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement is part of a registration statement (No. 333-201266) that we filed with the Securities and Exchange Commission, or the SEC, using a “shelf” registration process. Under the registration statement, we registered the offering by us of our common stock and preferred stock, various series of debt securities and/or warrants to purchase any of such securities, either individually or in units, from time to time in one or more offerings. This prospectus supplement provides specific information about the offering by us of securities under the shelf registration statement. This document is in two parts. The first part is this prospectus supplement, which adds to and updates information contained in the accompanying prospectus. The second part, the accompanying prospectus dated February 6, 2015, provides more general information, some of which may not apply to this offering. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. To the extent there is a conflict between the information contained in this prospectus supplement, on the one hand, and the information contained in the accompanying prospectus, on the other hand, you should rely on the information in this prospectus supplement. If any statement in one of these documents is inconsistent with a statement in another document having a later date—for example, a document incorporated by reference in the accompanying prospectus—the statement in the document having the later date modifies or supersedes the earlier statement. We further note that the representations, warranties and covenants made by us in any agreement that is filed as an exhibit to any document that is incorporated by reference into this prospectus supplement or the accompanying prospectus were made solely for the benefit of the parties to such agreement, including, in some cases, for the purpose of allocating risk among the parties to such agreement, and should not be deemed to be a representation, warranty or covenant to you. Moreover, such representations, warranties or covenants were accurate only as of the date when made. Accordingly, such representations, warranties and covenants should not be relied on as accurately representing the current state of our affairs. We are offering to sell, and seeking an offer to buy, the units only in jurisdictions where offers and sales are permitted. The distribution of this prospectus supplement and the accompanying prospectus and the offering of the units in certain jurisdictions may be restricted by law. Persons outside the United States who come into possession of this prospectus supplement and the accompanying prospectus must inform themselves about, and observe any restrictions relating to, the offering of the securities described herein and the distribution of this prospectus supplement and the accompanying prospectus outside the United States. This prospectus supplement and the accompanying prospectus do not constitute, and may not be used in connection with, an offer to sell, or a solicitation of an offer to buy, any securities offered by this prospectus supplement and the accompanying prospectus by any person in any jurisdiction in which it is unlawful for such person to make such an offer or solicitation. This prospectus supplement, the accompanying prospectus, and the information incorporated herein and therein by reference, include trademarks, service marks and trade names owned by us or other companies. All trademarks, service marks and trade names included or incorporated by reference into this prospectus supplement or the accompanying prospectus are the property of their respective owners. Unless the context otherwise requires, “Speed Commerce,” “Speed,” the “Company,” “we,” “us,” “our” and similar names refer to Speed Commerce, Inc. S-1 SPECIAL NOTEREGARDING FORWARD-LOOKING STATEMENTS The SEC encourages companies to disclose forward-looking information so that investors can better understand a company’s future prospects and make informed investment decisions. This prospectus supplement, the accompanying prospectus and the documents we have filed with the SEC that are incorporated herein and therein by reference contain such “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “may,” “might,” “should,” “anticipate,” “estimate,” “expect,” “projects,” “intends,” “plans,” “believes” and words and terms of similar substance used in connection with any discussion of future operating or financial performance, identify forward-looking statements. Forward-looking statements represent management’s current judgment regarding future events and are subject to a number of risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. Such factors include, but are not limited to, the matters set forth below: ● our service fee revenue and gross margin is dependent upon our clients’ business and transaction volumes and our costs; ● we may incur significant expenditures to expand our business which may reduce our ability to achieve or maintain profitability; ● technological developments, particularly software as a service application, electronic transfer and downloading could adversely impact sales, margins and results of operations; ● our restructuring and integration efforts may have unpredictable outcomes, including the possibility of us incurring additional restructuring charges; ● the seasonality and variability in our business and decreased sales could adversely affect our results of operations; ● the divestiture of our distribution business could result in post-transaction payments and adjustments; ● our ability to meet our significant working capital requirements or if working capital requirements change significantly; ● our service fee revenue and gross margin are dependent upon transaction volume, which volume may differ from our projections; ● certain of our contracts are terminable at will or contain penalty provisions; ● we may incur financial penalties ifwe fail to meet contractual service levels under client service agreements; ● the expected benefits of our acquisitions may not be realized, and the indemnification obligations owed to us in connection with transactions may be insufficiently supported; ● future acquisitions or divestitures could disrupt business, including the potential failure of successfully integrating future-acquired companies; ● our ability to use net operating loss carryforwards to reduce future tax payments may be limited; and ● our e-commerce business has inherent cybersecurity risks that may disrupt our business. Please also see the discussion of risks and uncertainties under “Risk Factors” below, and contained in the accompanying prospectus and otherwise incorporated by reference herein, and in our most recent annual report on Form10-K, as revised or supplemented by our most recent quarterly report on Form10-Q, as well as any amendments thereto, as filed with the SEC and which are incorporated herein by reference. In light of these assumptions, risks and uncertainties, the results and events discussed in the forward-looking statements contained in this prospectus supplement, the accompanying prospectus or in any document incorporated herein or therein by reference might not occur. Investors are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the respective dates of this prospectus supplement, the accompanying prospectus or the date of the document incorporated by reference in this prospectus supplement or the accompanying prospectus. We expressly disclaim any obligation to update or alter any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by federal securities laws. S-2 PROSPECTUS SUPPLEMENT SUMMARY The following summary is qualified in its entirety by, and should be read together with, the more detailed information and financial statements and related notes thereto appearing elsewhere or incorporated by reference in this prospectus supplement and the accompanying prospectus. Before you decide to invest in our securities, you should read the entire prospectus supplement and the accompanying prospectus carefully, including the risk factors and the financial statements and related notes incorporated by reference in this prospectus supplement and the accompanying prospectus. ABOUT SPEED COMMERCE, INC. This summary highlights important features of this offering and the information included or incorporated by reference in this prospectus. This summary does not contain all of the information you should consider before investing in our securities. You should carefully read the entire prospectus, including the information incorporated by reference in this prospectus before making an investment decision. Speed Commerce, Inc. Speed Commerce, Inc. (the “Company”, “Speed Commerce”, “we” or “us”) is a leading provider of flexible end-to-end E-commerce services to retailers and manufacturers. We provide web platform development and hosting, order management, fulfillment, logistics and contact center services which provide clients with easy to implement, cost-effective, transaction-based services and information management tools. We manage over 1.8 million square feet of fulfillment center from our facilities in Pennsylvania, Ohio, Missouri and Texas, utilizing advanced automation technology such as high-efficiency unit sortation, pick-to-pack conveyors and radio frequency (“RF”) scanning. We also operate three customer contact centers to enhance our clients’ brand experience. Our corporate headquarters and web development and technology operations are based in Dallas, Texas. Recent Developments Exploration of Strategic Alternatives Weannounced thatour Board of Directors has formed a special committee to explore potential strategic alternatives for the Company. These alternatives could include joint ventures, strategic partnerships or alliances, a merger or sale of the company, or other possible transactions. There can be no assurance that this process will result in any transaction.We donot currently intend to disclose further developments with respect to this process, unless and until its Board of Directors approves a specific transaction or otherwise concludes this review of strategic alternatives. Amendment to Fifth Gear Agreement On April 16, 2015, we, together with certain ofour subsidiaries entered into an Amendment No. 1 to Asset Purchase Agreement (the “Amendment to Purchase Agreement”) with Sigma Holdings, LLC, together with certain of its subsidiaries, affiliates and shareholders (collectively, the “Sellers”). The Amendment to Purchase Agreement amended the Asset Purchase Agreement entered into by and among us and Sellers attached as Exhibit 2.1 to that certain current report on Form 8-K filed on November 26, 2014 (the “Purchase Agreement”). Pursuant to the Amendment to Purchase Agreement, the Purchase Agreement was amended as follows: (i) common shares issuable to Sellers as a contingent earn-out payment were increased from a maximum of 7 million shares to 8.4 million shares (the “Earn-Out Shares”); (ii) the Earn-Out Shares, which are not presently authorized or reserved for issuance, are to be issued on or before October 31, 2015; (iii) if we do not issue the Earn-Out Shares prior to November 1, 2015, certain of the restrictive covenants in the Asset Purchase Agreement will automatically terminate; (iv) $2.9 million of purchase price that is currently held in escrow will be released to Sellers within three days of the effective date of the Amendment to Purchase Agreement; (v) the remaining amount held in escrow, less the amount of any indemnity claims asserted, will be released to Sellers on November 21, 2015; (vi) the expiration date of Sellers indemnification obligations for a breach of representations and warranties, other than fundamental representations and warranties, is November 21, 2015; and (vii) the liability cap with respect to Sellers indemnification obligations for a breach of representations and warranties, other than fundamental representations and warranties, is $3.5 million. Amendment to Garrison Credit Agreement On April 16, 2015, we entered into a Consent and FirstAmendment to Amended and Restated Credit and Guaranty Agreement with various lenders (the “Lenders”) and Garrison Loan Agency Services, LLC acting as agent (the “Amendment to Credit Agreement”). The Amendment to Credit Agreement amended the Asset Purchase Agreement entered into by and among us and the Lenders attached as Exhibit 10.1 to that certain current report on Form 8-K filed on November 26, 2014 (the “Credit Agreement”). Pursuant to the Amendment to Credit Agreement, we are permitted to retain the full amount of proceeds received in connection with an offering of the our common shares and warrants in the amount of $7.3 million announced April 16, 2015. Pursuant to the Amendment to Credit Agreement, we agreed to make a payment of $1.25 million in principle amortization to the Lenders by not later than April 21, 2015, in full replacement of two payments of $625,000 in principle amortization otherwise due to Lenders on June 30, 2015, and September 30, 2015. Company Information We were incorporated in Minnesota in 1983. Our principal executive offices are located at 1303 E. Arapaho Road, Suite 200, Richardson, Texas 75081, and our telephone number is (866) 377-3331. Our Common Stock is listed on the NASDAQ Global Market under the symbol “SPDC”. Our website is located at www.speedcommerce.com . Except for information specifically incorporated herein by reference, the information contained on or accessible through our website is not a part of this prospectus supplement or the accompanying prospectus. S-3 THE OFFERING Securities offered We are offering 13,035,713 shares of our common stock, Series A Warrants to purchase up to 7,776,784 shares of our common stock and Series B Warrants to purchase up to 2,000,000 shares of our common stock. Each share of our common stock is being sold together with 0.597 of a Series A Warrant to purchase one share of our common stock at an exercise price of $0.56 per share and 0.153 of a Series B Warrant to purchase one share of our common stock at an exercise price of $0.56 per share. The Series A Warrants will be exercisable on the one-year anniversary of the date of issuance, subject to our right, exercisable within 90 days of the issuance date, to reduce the number of shares of our common stock available for exercise of the Series A Warrants to the extent needed to sell additional securities in a public or private offering for cash, and will expire on the fifth anniversary of the date they first become exercisable. The Series B Warrants will be exercisable beginning on the later of (i) one year and one day from the date of issuance and (ii) the date our shareholders approve an increase in the number of our authorized shares of common stock in an amount sufficient to permit the exercise in full of the warrants, and will expire on the fifth anniversary of the date they first become exercisable. The shares of common stock, the Series A Warrants and the Series B Warrants are immediately separable and will be issued separately, but will be purchased together in this offering.We do not have a sufficient number of authorized shares of our common stock to permit the exercise in full of all of the Series A Warrants and the Series B Warrants. We are required to call a shareholders meeting within 135 days of the issuance date to increase the number of shares of our common stock we are authorized to issue. In the event that we are unable to effect an increase in our authorized shares of common stock by October 21, 2015, the investors will have certain rights to require us to repurchase the unexercisable portion of their Series A Warrants and the Series B Warrants based on the Black Scholes value thereof as calculated pursuant to formulas contained in the Series A Warrants and the Series B Warrants. We are not registering the shares of our common stock issuable upon exercise of the Series B Warrants. Common Stock to be Outstanding Immediately After This Offering 79,048,843shares,(1) or88,825,627 shares of our common stock if the warrants offered pursuant to this offering are exercised in full. Use of Proceeds We intend to use the net proceeds of this offering for general corporate purposes, including working capital and capital expenditures as well as potentially reduce our indebtedness. See “Use of Proceeds” on page S-7 of this prospectus supplement. Risk Factors Investing in our securities involves a high degree of risk.See “Risks Factors” beginning on page S-6 of this prospectus supplement or otherwise incorporated by reference in this prospectus supplement and the accompanying prospectus for a discussion of the factors you should carefully consider before deciding to invest in our securities. NADSAQ Global Market Listing Our common stock is listed on the NASDAQ Global Market under the symbol “SPDC.” There is no established public trading market for the Series A Warrants and the Series B Warrants, and we do not expect an active trading market to develop. We do not intend to list the Series A Warrants or the Series B Warrants on any securities exchange or other trading market. Without an active trading market, the liquidity of the Series A Warrants and the Series B Warrants will be limited. The number of shares of our common stock that will be issued and outstanding immediately after this offering as shown above is based on66,013,130 shares of common stock issued and outstanding as of March 31, 2015 and does not take into consideration, as of that date, the following: S-4 ● The cancellation of stock options to purchase 2,327,606 shares of our common stock; ● 833,333 shares of our common stock issuable upon the exercise of outstanding warrants having a weighted average exercise price of $3.50 per share (without giving effect to any of the anti-dilution adjustment provisions thereof); ● 6,880,022 shares of our common stock issuable upon the conversion of our Series D Preferred Stock at a conversion price of $1.50 per share (without giving effect to any of the anti-dilution adjustment provisions thereof); ● 4,141,122 shares of our common stock issuable upon the exercise of outstanding options having a weighted average exercise price of $2.34 per share and 2,272,242 outstanding restricted stock units; and ● 9,776,784 shares of our common stock issuable upon the exercise of the warrants offered hereby. S-5 RISK FACTORS An investment in our securities involves a substantial risk of loss. You should carefully consider these risk factors, together with all of the other information included or incorporated by reference in this prospectus supplement and the accompanying prospectus, before you decide to invest in our securities. The occurrence of any of the following risks could harm our business. In that case, the trading price of our common stock could decline, and you may lose all or part of your investment. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our operations. You should also refer to the other information contained in this prospectus supplement and the accompanying prospectus or incorporated by reference herein and therein, including our financial statements and the notes to those statements and the information set forth under the heading “Cautionary Note Regarding Forward-Looking Statements.” Risks Related to this Offering There is no minimum offering amount required to consummate this offering. There is no minimum offering amount which must be raised in order for us to consummate this offering. Accordingly, the amount of money raised may not be sufficient for us to meet our business objectives. Moreover, if only a small amount of money is raised, all or substantially all of the offering proceeds may be applied to cover the offering expenses and we will not otherwise benefit from the offering. In addition, because there is no minimum offering amount required, investors will not be entitled to a return of their investment if we are unable to raise sufficient proceeds to meet our business objectives. Management will have broad discretion as to the use of the net proceeds from this offering, and we may not use these proceeds effectively. We have not designated any portion of the net proceeds from this offering to be used for any particular purposes. Our management will have broad discretion in the application of the net proceeds from this offering and could spend the proceeds in ways that do not improve our results of operations or enhance the value of our common stock. Accordingly, you will be relying on the judgment of our management with regard to the use of these net proceeds, and you will not have the opportunity, as part of your investment decision, to assess whether the proceeds are being used appropriately. Our failure to apply these funds effectively could have a material adverse effect on our business and cause the price of our common stock to decline. You may be unable to exercise the warrants under certain circumstances. We do not have a sufficient number of authorized shares of our common stock to permit the exercise in full of all of the Series A Warrants and the Series B Warrants. We are required to call a shareholders meeting within 135 days of the issuance date to increase the number of shares of our common stock we are authorized to issue. In the event that we are unable to effect an increase in our authorized shares of common stock by October 21, 2015, the investors will have certain rights to require us to repurchase the unexercisable portion of their Series A Warrants and the Series B Warrants based on the Black Scholes value thereof as calculated pursuant to formulas contained in the Series A Warrants and the Series B Warrants. In addition, we have the right, exercisable within 90 days of the issuance date, to reduce the number of shares of our common stock available for exercise of the Series A Warrants to the extent needed to sell additional securities in a public or private offering for cash. In such an event, we would not have sufficient authorized shares of our common stock available to permit the full exercise of the Series A Warrants. The warrants will not be exercisable if we are unable to obtain such shareholder approval. Even if we obtain the requisite shareholder approval, theSeries B Warrantsmay only be exercised if such exercise is separately registered under the Securities Act of 1933, as amended, or the Securities Act, or an exemption therefrom exists. If we are unable to register the shares issuable upon exercise of theSeries B Warrantsand an exemption therefrom is not available, theSeries B Warrantswill not be exercisable. We are required to hold a shareholders’ meeting to vote on a proposal to increase in our authorized common stock, and if we fail to obtain such approval on a timely basis, we may be required to repurchase all or a portion of the warrants . The warrants will not be exercisable if we are unable to obtain such approval. We have agreed to hold a shareholders’ meeting to seek stockholder approval to increase the authorized shares of our common stock. In the event that we are unable to effect an increase in our authorized shares of common stock by October 21, 2015, the investors will have certain rights to require us to repurchase the unexercisable portion of their Series A Warrants and the Series B Warrants based on the Black Scholes value thereof as calculated pursuant to formulas contained in the Series A Warrants and the Series B Warrants, which could have a negative effect on our business. If we are unable to obtain shareholder approval to increase the authorized shares of our common stock, some or all of the warrants will not be exercisable. S-6 You will experience immediate and substantial dilution in the net tangible book value per share of the common stock you purchase. Since the public offering price per share of our common stock and related warrants being offered is higher than the net tangible book value per share of our common stock, you will suffer substantial dilution in the net tangible book value of the common stock you purchase in this offering. Our net tangible book value as of December 31, 2014 was approximately $(67.04) million, or $(1.02) per share. After giving effect to the sale of the shares of our common stock in this offering at the combined public offering price set forth on the cover of this prospectus, and after deducting the placement agent fees and estimated offering expenses payable by us, and attributing no value to the Series A Warrants and Series B Warrants sold in this offering, if you purchase shares of our common stock in this offering, you will suffer immediate and substantial dilution of $1.32 per share in the net tangible book value of the common stock you acquire. In the event that you exercise your Series A Warrants and Series B Warrants, you will experience additional dilution to the extent that the exercise price of the warrants is higher than the tangible book value per share of our common stock. See the section titled “Dilution” below for a more detailed discussion of the dilution you would incur if you purchase shares of our common stock in this offering. Holders of our warrants will have no rights as a common shareholder until they acquire our common stock. Until you acquire shares of our common stock upon exercise of your Series A Warrants or Series B Warrants, you will have no rights with respect to shares of our common stock issuable upon their exercise. Upon any such exercise, you will be entitled to exercise the rights of a common shareholder only as to matters for which the record date occurs after the exercise date. A large number of shares issued in this offering may be sold in the market following this offering, which may depress the market price of our common stock. A large number of shares issued in this offering may be sold in the market following this offering, which may depress the market price of our common stock. Sales of a substantial number of shares of our common stock in the public market following this offering could cause the market price of our common stock to decline. If there are more shares of common stock offered for sale than buyers are willing to purchase, then the market price of our common stock may decline to a market price at which buyers are willing to purchase the offered shares of common stock and sellers remain willing to sell the shares. All of the securities issued in the offering will be freely tradable without restriction or further registration under the Securities Act. The warrants may not have any value. Each Series A Warrant and Series B Warrant will have an exercise price of $0.56 per share and will expire on the fifth anniversary of the date they first become exercisable. In the event our common stock price does not exceed the exercise price of the Series A Warrants or the Series B Warrants during the period when they are exercisable, they may not have any value. There is no public market for the warrants to purchase shares of our common stock being offered in this offering. There is no established trading market for the Series A Warrants or the Series B Warrants, and we do not expect an active trading market to develop. We do not intend to list the Series A Warrants or the Series B Warrants on any securities exchange or other trading market. Without an active trading market, the liquidity of the Series A Warrants and the Series B Warrants will be limited. S-7 USE OF PROCEEDS We estimate that thegross proceeds from this offering will be approximately $7.3 million, excluding the proceeds, if any, from the exercise of the Series A Warrants or the Series B Warrants, and after deducting the placement agent fees and estimated offering expenses payable by us. If the Series A Warrants and the Series B Warrants are fully exercised for cash, we would receive additional proceeds of approximately $5.5 million. We intend to use the net proceeds of this offering for general corporate purposes, including working capital and capital expenditures as well as potentially reduce our indebtedness. Pending the application of the net proceeds, we intend to invest the net proceeds generally in short-term, investment grade, interest bearing securities. As of the date of this prospectus supplement, we cannot specify with certainty all of the particular uses for the net proceeds we will have upon completion of the offering. Accordingly, we will retain broad discretion over the use of these proceeds. Term Loan Credit Facility Opened in November 2014 On November 21, 2014, the Company entered into a five-year, $100 million Amended and Restated Credit and Guaranty Agreement with various lenders and Garrison Loan Agency Services, LLC (“Garrison”) acting as the agent (the “Amended and Restated Credit Facility”). Upon the closing of the Amended and Restated Credit Facility, $100 million was funded to the Company, less certain fees and costs. The principal amount of the loans provided under the Amended and Restated Credit Facility are subject to repayment through an annual excess cash sweep and will be amortized at a rate of 2.5% annually through September 30, 2015, a rate of 3.0% annually through September 30, 2016, a rate of 3.5% annually through September 30, 2017, a rate of 5.0% annually through the remaining term of the credit facility. The remaining principal balance is due and payable by the Company on November 21, 2019. The Amended and Restated Credit Facility replaced in its entirety the Company’s existing credit facility dated on July 9, 2014. The interest rate is roughly equal to the LIBOR rate, plus 7.5%, except upon an event of default. The LIBOR rate for all loans under the Amended and Restated Term Loan is subject to a minimum level of 1.0%. The interest rate on Amended and Restated Credit Facility at December 31, 2014 was 8.50%. The Amended and Restated Credit Facility contains customary affirmative and negative covenants. The financial covenants include a limitation on capital expenditures, a minimum EBITDA level, a maximum fixed charge coverage ratio, and a maximum indebtedness to EBITDA ratio. The creation of indebtedness outside the credit facility, creation of liens, making of certain investments, sale of assets, and incurrence of debt are all either limited or require prior approval from Garrison and/or the other lenders under the Amended and Restated Credit Facility. This credit facility also contains customary events of default such as nonpayment, bankruptcy, and change in control, which if they occur may constitute an event of default. The Credit Facility is secured by a first priority security interest in substantially all of the Company’s assets. At December 31, 2014, we were in compliance with all covenants of the agreement. DIVIDEND POLICY We have never declared dividends on our common stock, and currently do not plan to declare dividends on shares of our common stock in the foreseeable future. We currently expect to retain any future earnings, if any, for use in the operation and expansion of our business. The payment of cash dividends on our common stock in the future, if any, will be at the discretion of our board of directors and will depend upon such factors as earnings levels, capital requirements, our overall financial condition and any other factors deemed relevant by our board of directors. Any return to holders of our common stock will be limited to the value of their common stock. S-8 DILUTION If you purchase shares of our common stock in this offering, you will experience dilution to the extent of the difference between the price per share you pay in this offering and the net tangible book value per share of our common stock immediately after this offering assuming no value is attributed to the Series A Warrants and the Series B Warrants, and assuming they are accounted for and classified as equity. Our net tangible book value as of December 31, 2014 was approximately $(67.0) million, or approximately $(1.02) per share. Net tangible book value per share represents our total tangible assets less total tangible liabilities, divided by the number of shares of common stock outstanding as of December 31, 2014. After giving effect to the sale by us of 13,035,713 shares of our common stock, Series A Warrants to purchase 7,776,784 shares of our common stock and Series B Warrants to purchase 2,000,000 shares of our common stock in this offering at a combined public offering price of $0.56 per share of our common stock and the related Series A Warrants and Series B Warrants, and after deducting the placement agent fees and estimated offering expenses payable by us, our as adjusted net tangible book value as of December 31, 2014 would have been approximately $(60.3) million, or approximately $(0.76) per share of common stock. This represents an immediate increase in net tangible book value of approximately $0.26 per share to existing shareholders and an immediate dilution of approximately $1.32 per share to new investors, attributing none of the combined public offering price to the Series A Warrants and Series B Warrants offered hereby. The following table illustrates this per share dilution: Combined public offering price per share and related Series A Warrants and Series B Warrants $ Net tangible book value per share as of December 31, 2014 $ ) Increase in net tangible book value per share attributable to new investors $ As adjusted net tangible book value per share as of December 31, 2014, after giving effect to this offering $ ) Dilution per share to new investors in the offering $ The number of shares of common stock outstanding used for existing shareholders in both the table and calculations above is based on 66,008,640 shares of common stock issued and outstanding as of December 31, 2014 and does not take into consideration, as of that date, the following items: ● The cancellation of stock options to purchase 2,327,606 shares of common stock; ● 833,333 shares of our common stock issuable upon the exercise of outstanding warrants having a weighted average exercise price of $3.50 per share (without giving effect to any of the anti-dilution adjustment provisions thereof); ● 6,880,022 shares of our common stock issuable upon the conversion of our Series D Preferred Stock at a conversion price of $1.50 per share (without giving effect to any of the anti-dilution adjustment provisions thereof); ● 3,830,891 shares of our common stock issuable upon the exercise of outstanding options having a weighted average exercise price of $2.51 per share and 746,856 outstanding restricted stock units; and ● 9,776,784 shares of our common stock issuable upon the exercise of the warrants offered hereby. Investors that acquire additional shares of common stock through the exercise of the Series A Warrants and the Series B Warrants offered hereby may experience additional dilution depending on our net tangible book value at the time of exercise. The above illustration of dilution per share to the investors participating in this offering assumes no conversion or exercise of outstanding preferred shares or options or warrants to purchase shares of our common stock. To the extent that options, warrants or preferred shares outstanding as of December 31, 2014 or issued thereafter have been or may be exercised or converted or other shares issued, the investors purchasing securities in this offering may experience further dilution. In addition, we may choose to raise additional capital due to market conditions or strategic considerations even if we believe we have sufficient funds for our current or future operating plans. To the extent that additional capital is raised through the sale of equity or convertible debt securities, the issuance of these securities could result in further dilution to our shareholders. S-9 DESCRIPTION OF CAPITAL STOCK The following summary description of our capital stock is based on the provisions of our amended and restated articles of incorporation, or articles of incorporation, and amended and restated bylaws, or bylaws, and the applicable provisions of the Minnesota Business Corporations Act (MBCA) . This information is qualified entirely by reference to the applicable provisions of our articles of incorporation, bylaws and the MBCA . For information on how to obtain copies of our amended and restated articles of incorporation and bylaws, which are exhibits to the registration statement of which this prospectus is a part, see the section titled “Where You Can Find More Information and Incorporation by Reference” in this prospectus. General Our authorized capital stock consists of 110,000,000 shares no par value per share, of which 100,000,000 shares have been designated as common stock and 10,000,000 shares have been designated as preferred stock. As of March 31, 2015, we had 66,013,130 shares of our common stock outstanding and 344,001.10 shares of Series D Preferred Stock outstanding. Common Stock Each shareholder of record of our common stock is entitled to one vote for each share held on every matter properly submitted to the shareholders for their vote. Holders of our common stock do not have cumulative voting rights. As a result, holders of a majority of the shares of common stock (including shares of any preferred stock voting on an as-converted basis) entitled to vote in any election of directors may elect all of the directors standing for election. After satisfaction of the dividend rights of holders of preferred stock, holders of common stock are entitled ratably to any dividend declared by the board of directors out of funds legally available for this purpose. Upon our liquidation, dissolution or winding up, the holders of our common stock are entitled to receive ratably our net assets available, if any, after the payment of all debts and other liabilities and subject to the prior rights of any outstanding preferred stock. Holders of our common stock have no redemption or conversion rights, no sinking fund provisions and no preemptive right to subscribe for or purchase additional shares of any class of our capital stock. The outstanding shares of our common stock are fully paid and nonassessable, and any shares of common stock issued in an offering pursuant to this prospectus, when issued, will be fully paid and nonassessable. The rights, preferences and privileges of holders of common stock are subject to, and may be adversely affected by, the rights of the holders of shares of any series of preferred stock that we may designate and issue in the future. Preferred Stock This section describes the general terms and provisions of our preferred stock. We will file a copy of the certificate of designation that contains the terms of each new series of preferred stock with the State of Minnesota and the SEC each time we issue a new series of preferred stock. Each certificate of designation will establish the number of shares included in a designated series and fix the designation, powers, privileges, preferences and rights of the shares of each series as well as any applicable qualifications, limitations or restrictions. Our board of directors has been authorized to provide for the issuance of up to 10,000,000 shares of our preferred stock in multiple series without the approval of shareholders. With respect to each series of our preferred stock, our board of directors has the authority to fix the following terms, among others: ● the designation of the series; ● the number of shares within the series; ● whether dividends are cumulative and, if cumulative, the dates from which dividends are cumulative; ● the rate of any dividends, any conditions upon which dividends are payable, and the dates of payment of dividends; ● whether interests in the shares of preferred stock will be represented by depositary shares; ● whether the shares are redeemable, the redemption price and the terms of redemption; ● the amount payable to you for each share you own if we dissolve or liquidate; ● whether the shares are convertible or exchangeable, the price or rate of conversion or exchange, and the applicable terms and conditions; ● any restrictions on issuance of shares in the same series or any other series; S-10 ● voting rights applicable to the series of preferred stock; and ● any other rights, priorities, preferences, restrictions or limitations of such series. Holders of shares of preferred stock will be subordinate to the rights of our general creditors. Shares of our preferred stock that we issue in accordance with their terms will be fully paid and nonassessable, and will not be entitled to preemptive rights unless specified. Our ability to issue preferred stock, or rights to purchase such shares, could discourage an unsolicited acquisition proposal. For example, we could impede a business combination by issuing a series of preferred stock containing, among other rights and preferences, class voting rights that would enable the holders of such preferred stock to block a business combination transaction. Alternatively, we could facilitate a business combination transaction by issuing a series of preferred stock having sufficient voting rights to provide a required percentage vote of the shareholders. Additionally, under certain circumstances, our issuance of preferred stock could adversely affect the voting power of the holders of our common stock. Although our board of directors is required to make any determination to issue any preferred stock based on its judgment as to the best interests of our shareholders, our board of directors could act in a manner that would discourage an acquisition attempt or other transaction that some, or a majority, of our shareholders might believe to be in their best interests or in which shareholders might receive a premium for their stock over prevailing market prices of such stock. Our board of directors does not at present intend to seek shareholder approval prior to any issuance of currently authorized stock, unless otherwise required by law or applicable stock exchange requirements. Series D Preferred Stock In March 2015, we created a class of Series D Preferred Stock. This class has 425,000 shares of preferred stock authorized. In March 2015, we issued344,001.10 of these shares. There are no other shares of our preferred stock currently issued or outstanding. The voting rights, preferences as to dividends and liquidation, redemption provisions and other terms of the Series D Preferred Stock are set forth in a certificate of designations of preferences, rights and limitations that we filed with the Minnesota Secretary of State, and that has been filed as an exhibit to the Current Report on Form 8-K filed with the Securities and Exchange Commission on March 16, 2015. Series C Warrants As of December 31, 2014, there were warrants to purchase 833,333 shares of common stock issued in connection with the issuance of the Series C Preferred Stock. These Warrants are exercisable at any time six months after their issuance and entitle the Investors to purchase shares of the Company’s common stock for a period of five years from the date of the Warrants. The Warrants are exercisable at an exercise price of $3.50 per share (subject to adjustment). The Company has the right to force the exercise of the Warrants for cash in the event that the Company’s common stock trades above $6.00 (subject to adjustment) for 28 trading days in a period of 30 consecutive trading days after the initial exercisability date, provided that the warrant shares are registered pursuant to an effective registration statement available for resales and certain other conditions are met. In connection with certain specified “fundamental transactions” or a “change of control” the Investors have the right to require the Company to repurchase the Warrants for their Black-Scholes value calculated as provided in the Warrants. With respect to the Warrants, the number of shares of common stock to be received upon the exercise of the Warrants and the exercise price of the Warrants are subject to adjustment for any subdivision or combination of our outstanding shares of Common Stock (by any stock split, stock dividend, recapitalization, reorganization, scheme, arrangement or otherwise). Additionally, the Warrants contain an adjustment provision for any subsequent equity sales of securities that are priced below the exercise price of the Warrants. The adjustment provides for a ratchet price protection on a weighted average basis, but in no event lower than a price that would require shareholder approval under applicable NASDAQ rules, which the Company has no obligation to obtain. Specifically, if we sell or grant any option to purchase, or sell or grant any right to re-price, or otherwise dispose of or issue (or announce any offer, sale, grant or any option to purchase or other disposition) any Common Stock or Common Stock Equivalents, at an effective price per share less than the Exercise Price then in effect (the “Base Stock Price” and such issuances collectively, a “Dilutive Issuance”), then simultaneously with the consummation of each Dilutive Issuance, the price adjustment provision will take into account the number of shares issued and consideration received and proportionally reduce the exercise price based on the number of shares issued at less than the exercise price to the number of shares then outstanding. A nti-Takeover Effects of Certain Provisions of Minnesota Law Certain provisions of Minnesota law described below could have an anti-takeover effect. These provisions are intended to provide management flexibility, to enhance the likelihood of continuity and stability in the composition of our board of directors and in the policies formulated by our board of directors and to discourage an unsolicited takeover if our board of directors determines that such a takeover is not in our best interests or the best interests of our shareholders. However, these provisions could have the effect of discouraging certain attempts to acquire us that could deprive our shareholders of opportunities to sell their shares of our stock at higher values. S-11 Section 302A.671 of the MBCA applies, with certain exceptions, to any acquisitions of our stock (from a person other than us, and other than in connection with certain mergers and exchanges to which we are a party) resulting in the beneficial ownership of 20% or more of the voting stock then outstanding. Section 302A.671 requires approval of any such acquisition by a majority vote of our shareholders prior to its consummation. In general, stocks acquired in the absence of such approval are denied voting rights and are redeemable by us at their then-fair market value within 30 days after the acquiring person has failed to give a timely information statement to us or the date the shareholders voted not to grant voting rights to the acquiring person’s stocks. Section 302A.673 of the MBCA generally prohibits any business combination by us, or any of our subsidiaries, with an interested shareholder, which means any shareholder that purchases 10% or more of our voting stock within four years following such interested shareholder’s stock acquisition date, unless the business combination is approved by a committee of all of the disinterested members of our board of directors before the interested shareholder’s stock acquisition date. Indemnification of Certain Persons Minnesota law and our articles of incorporation and bylaws provide that we will, under certain circumstances and subject to certain limitations, indemnify any person made or threatened to be made a party to a proceeding by reason of that person’s former or present official capacity with us against judgments, penalties, fines, settlements and reasonable expenses. Any such person is also entitled, subject to certain limitations, to payment or reimbursement of reasonable expenses in advance of the final disposition of the proceeding. Limitations on Director Liability Our articles of incorporation limit personal liability for breach of the fiduciary duty of our directors to the fullest extent provided by Minnesota law. Such provisions eliminate the personal liability of directors for damages occasioned by breach of fiduciary duty, except for liability based on the director’s duty of loyalty to us or our shareholders, liability for acts or omissions not made in good faith, liability for acts or omissions involving intentional misconduct or knowing violation of law, liability based on payments of improper dividends, liability based on a transaction from which the director derives an improper personal benefit, liability based on violation of state securities laws, and liability for acts occurring prior to the date such provision was added. Any amendment to or repeal of such provisions will not adversely affect any right or protection of a director for or with respect to any acts or omissions of such director occurring prior to such amendment or repeal. Special Provisions of Articles of Incorporation Our articles of incorporation divides our board of directors into three classes of directors serving staggered, three-year terms. Vacancies, and newly-created directorships resulting from any increase in the size of our board, must be filled by our board, even if the directors then on the board do not constitute a quorum or only one director is left in office. These provisions, together with the provisions of the Minnesota Business Corporation Act, could have the effect of delaying, deferring or preventing a change in control or the removal of existing management, of deterring potential acquirers from making an offer to our shareholders and of limiting any opportunity to realize premiums over prevailing market prices for our common stock in connection therewith. This could be the case notwithstanding that a majority of our shareholders might benefit from such a change in control or offer. Transfer Agent and Registrar The transfer agent and registrar for our common stock is Wells Fargo Shareowner Services. Listing Our common stock is listed on the Nasdaq Global Market under the symbol “SPDC.” We have not applied to list our common stock on any other exchange or quotation system. S-12 DESCRIPTION OF SECURITIES WE ARE OFFERING We are offering 13,035,713 shares of our common stock, Series A Warrants to purchase up to 7,776,784 shares of our common stock and Series B Warrants to purchase up to 2,000,000 shares of our common stock. Each share of our common stock is being sold together with 0.597 of a Series A Warrant to purchase one share of our common stock and 0.153 of a Series B Warrant to purchase one share of our common stock. The shares of common stock, the Series A Warrants and the Series B Warrants are immediately separable and will be issued separately, but will be purchased together in this offering. Common Stock The material terms and provisions of our common stock and each other class of our securities which qualifies or limits our common stock are described under the caption “Description of Capital Stock” in this prospectus supplement. Series A Warrants The following summary of certain terms and provisions of the Series A Warrants that are being offered hereby is not complete and is subject to, and qualified in its entirety by the provisions of the Series A Warrants, the form of which have been filed as exhibits to our Current Report on Form 8-K filed by us in connection with this offering and incorporated by reference into the registration statement of which this prospectus supplement is a part. Prospective investors should carefully review the terms and provisions of the form of Series A Warrant for a complete description of the terms and conditions of the Series A Warrants. Duration and Exercise Price The Series A Warrants offered hereby will entitle the holders thereof to purchase up to an aggregate of 7,776,784 shares of our common stock at an initial exercise price of $0.56 per share of common stock. The Series A Warrants will be exercisable on the one-year anniversary of the date of issuance, subject to our right, exercisable within 90 days of the issuance date, to reduce the number of shares of our common stock available for exercise of the Series A Warrants to the extent needed to sell additional securities in a public or private offering for cash, and will expire on the fifth anniversary of the date they first become exercisable. The Series A Warrants will be issued separately from the shares of our common stock offered hereby, and may be transferred separately immediately thereafter. Series A Warrants will be issued in certificated form only. Exercise; Limitations on Beneficial Ownership The Series A Warrants will be exercisable, at the option of each holder, in whole or in part, by delivering to us a duly executed exercise notice accompanied by payment in full for the number of shares of our common stock purchased upon such exercise (except in the case of a cashless exercise as discussed below). A holder (together with its affiliates) may not exercise any portion of the warrant to the extent that the holder would own more than 4.99% of the outstanding common stock after exercise, except that upon at least 61 days’ prior notice from the holder to us, the holder may increase the amount of ownership of outstanding stock after exercising the holder’s warrants up to 9.99% of the number of shares of our common stock outstanding immediately after giving effect to the exercise, as such percentage ownership is determined in accordance with the terms of the warrants. Reservation of Series A Warrant Shares; Shareholder Approval; Repurchase Right . We have the right, exercisable within 90 days of the issuance date, to reduce the number of shares of our common stock available for exercise of the Series A Warrants to the extent needed to sell additional securities in a public or private offering for cash. In such an event, we would not have sufficient authorized shares of our common stock available to permit the exercise in fullof the Series A Warrants. We are required to call a shareholders meeting within 135 days of the issuance date to increase the number of shares of our common stock we are authorized to issue in an amount sufficient to permit the exercise in full of the Series A Warrants. In the event that we are unable to effect an increase in our authorized shares of common stock by October 21, 2015, a holder of the Series A Warrants will have the right to require us to repurchase the unexercisable portion of its Series A Warrants for the greater of the Black Scholes value thereof as of the issuance date or as of the date the investor exercises its repurchase right, in each case as calculated pursuant to formulas contained in the Series A Warrants, until we have effected an increase in our authorized number of shares of our common stock in an amount sufficient to permit the exercise in full of the Series A Warrants. Cashless Exercise If, at the time a holder exercises its Series A Warrant, there is no effective registration statement registering, or the prospectus contained therein is not available for an issuance of the shares underlying the Series A Warrants to the holder, then in lieu of making the cash payment otherwise contemplated to be made to us upon such exercise in payment of the aggregate exercise price, the holder may elect instead to receive upon such exercise (either in whole or in part) the net number of shares of our common stock determined according to a formula set forth in the Series A Warrant. S-13 Fundamental Transactions In the event of any fundamental transaction, as described in the Series A Warrants and generally including any merger with or into another entity, sale of all or substantially all of our assets, tender offer or exchange offer, or reclassification of our common stock, we or any successor entity will be required to purchase the Series A Warrants for cash in an amount equal to the value of the unexercised portion of such holder’s Series A Warrants, determined in accordance with the Black Scholes option pricing model as specified in the Series A warrants. Transferability Subject to applicable laws and the restriction on transfer set forth in the Series A Warrants, the Series A warrants may be transferred at the option of the holder upon surrender of the warrant to us together with the appropriate instruments of transfer. No Listing There is no established public trading market for the Series A Warrants, and we do not expect an active trading market to develop. We do not intend to list the Series A Warrants on any securities exchange or other trading market. Without an active trading market, the liquidity of the Series A Warrants will be limited. Right as a Shareholder Except as otherwise provided in the Series A warrants or by virtue of such holder’s ownership of shares of our common stock, the holders of the Series A Warrants do not have the rights or privileges of holders of our common stock, including any voting rights, until they exercise their Series A Warrants. Waivers and Amendments Subject to certain exceptions, any term of the Series A Warrants may be amended or waived with our written consent and the written consent of the holders of at least a majority of the then-outstanding Series A Warrants. Series B Warrants The following summary of certain terms and provisions of the Series B Warrants that are being offered hereby is not complete and is subject to, and qualified in its entirety by the provisions of the Series B Warrants, the form of which have been filed as exhibits to our Current Report on Form 8-K filed by us in connection with this offering and incorporated by reference into the registration statement of which this prospectus supplement is a part. Prospective investors should carefully review the terms and provisions of the form of Series B Warrant for a complete description of the terms and conditions of the Series B Warrants. Duration and Exercise Price The Series B Warrants offered hereby will entitle the holders thereof to purchase up to an aggregate of 2,000,000 shares of our common stock at an initial exercise price of $0.56 per share of common stock. The Series B Warrants will be exercisable beginning on the later of (i) one year and one day from the date of issuance and (ii) the date our shareholders approve an increase in the number of our authorized shares of common stock in an amount sufficient to permit the exercise in full of the warrants, and will expire on the fifth anniversary of the date they first become exercisable. The Series B Warrants will be issued separately from the shares of our common stock offered hereby, and may be transferred separately immediately thereafter. Series B Warrants will be issued in certificated form only. Exercise; Limitations on Beneficial Ownership The Series B Warrants will be exercisable, at the option of each holder, in whole or in part, by delivering to us a duly executed exercise notice accompanied by payment in full for the number of shares of our common stock purchased upon such exercise (except in the case of a cashless exercise as discussed below). A holder (together with its affiliates) may not exercise any portion of the Series B Warrant to the extent that the holder would own more than 4.99% of the outstanding common stock after exercise, except that upon at least 61 days’ prior notice from the holder to us, the holder may increase the amount of ownership of outstanding stock after exercising the holder’sSeries B Warrantsup to 9.99% of the number of shares of our common stock outstanding immediately after giving effect to the exercise, as such percentage ownership is determined in accordance with the terms of the Series B Warrants. S-14 Shareholder Approval; Repurchase Right; Registration of Warrant Shares . We are required to call a shareholders meeting within 135 days of the issuance date to increase the number of shares of our common stock we are authorized to issue in an amount sufficient to permit the exercise in full of the Series B Warrants. In the event that we are unable to effect an increase in our authorized shares of common stock by October 21, 2015, a holder of the Series B Warrants will have the right to require us to repurchase its Series B Warrants for the greater of the Black Scholes value thereof as of the issuance date or as of the date the investor exercises its repurchase right, in each case as calculated pursuant to formulas contained in the Series B Warrants, until we have effected an increase in our authorized number of shares of our common stock in an amount sufficient to permit the exercise in full of the Series B Warrants. After the increase in the authorized shares of our common stock, we have agreed to register under the Securities Act the shares of our common stock issuable upon exercise of the Series B Warrants, subject to certain limitations. We will not be required to register the shares of our common stock issuable upon exercise of the Series B Warrants if we deliver an opinion of counsel reasonably satisfactory to the placement agent and the holders of the Series B Warrants that registration is not required because of the cashless exercise rights described below. If we deliver the opinion of counsel, we will publicly announce that no registration statement will be filed and explain how holders may exercise their Series B Warrants. Cashless Exercise If, at the time a holder exercises its Series B Warrant, there is no effective registration statement registering, or the prospectus contained therein is not available for an issuance of the shares underlying the Series B Warrants to the holder, then in lieu of making the cash payment otherwise contemplated to be made to us upon such exercise in payment of the aggregate exercise price, the holder may elect instead to receive upon such exercise (either in whole or in part) the net number of shares of our common stock determined according to a formula set forth in the Series B Warrant. Fundamental Transactions In the event of any fundamental transaction, as described in the Series B warrants and generally including any merger with or into another entity, sale of all or substantially all of our assets, tender offer or exchange offer, or reclassification of our common stock, we or any successor entity will be required to purchase the Series B Warrants for cash in an amount equal to the value of the unexercised portion of such holder’s Series B Warrants, determined in accordance with the Black Scholes option pricing model as specified in the Series B warrants. Transferability Subject to applicable laws and the restriction on transfer set forth in the Series B Warrants, the Series B warrants may be transferred at the option of the holder upon surrender of the warrant to us together with the appropriate instruments of transfer. No Listing There is no established public trading market for the Series B Warrants, and we do not expect an active trading market to develop. We do not intend to list the Series B Warrants on any securities exchange or other trading market. Without an active trading market, the liquidity of the Series B Warrants will be limited. Right as a Shareholder Except as otherwise provided in the Series B warrants or by virtue of such holder’s ownership of shares of our common stock, the holders of the Series B Warrants do not have the rights or privileges of holders of our common stock, including any voting rights, until they exercise their Series B Warrants. Waivers and Amendments Subject to certain exceptions, any term of the Series B Warrants may be amended or waived with our written consent and the written consent of the holders of at least a majority of the then-outstanding Series B Warrants. S-15 S-16 PLAN OF DISTRIBUTION Roth Capital Partners, LLC, which we refer to as the placement agent, has agreed to act as the exclusive placement agent in connection with this offering subject to the terms and conditions of a placement agent agreement, dated April16, 2015. The placement agent may engage selected dealers to assist in the placement of the securities. The placement agent is not purchasing or selling any of the securities offered by this prospectus supplement and the accompanying prospectus, nor is it required to arrange the purchase or sale of any specific number or dollar amount of the securities, but has agreed to use its commercially reasonable “best efforts” to arrange for the sale of all of the securities offered hereby. We will enter into subscription agreements directly with investors in connection with this offering and we may not sell the entire amount of the securities offered pursuant to this prospectus supplement and the accompanying prospectus. The combined offering price per share and related warrant has been determined based upon arm’s-length negotiations between the purchasers and us. There are no arrangements to place the funds raised in this offering in an escrow, trust or similar account. The placement agent proposes to arrange for the sale to one or more purchasers of the securities offered pursuant to this prospectus supplement and the accompanying prospectus through direct subscription agreements between the purchasers and us. Commissions and Expenses We have agreed to pay the placement agent a cash fee equal to 6.5% of the gross proceeds of this offering. The following table shows the placement agent fees payable the placement agent in connection with this offering, assuming the purchase of all of the securities offered hereby: Per Share of Common Stock and Related Warrants Total Public offering price $ $ Placement agent fees $ $ Because there is no minimum offering amount required as a condition to closing in this offering, the actual total offering commissions, if any, are not presently determinable and may be substantially less than the maximum amount set forth above. We have also agreed to reimburse the placement agent for its out-of-pocket expenses in an aggregate amount not to exceed $50,000.In accordance with the rules and regulations of the Financial Industry Regulatory Authority, Inc., or FINRA, in no event may the maximum compensation payable to FINRA members and independent broker-dealers exceed 8.0% of the gross proceeds of this offering. Our obligation to issue and sell the securities offered hereby to the purchasers is subject to the conditions set forth in the subscription agreements, which may be waived by us at our discretion. A purchaser’s obligation to purchase the securities offered hereby is subject to the conditions set forth in his or her subscription agreement as well, which may also be waived. We currently anticipate that the sale of the securities offered hereby will be completed on or about April 21, 2015. We estimate the total offering expenses of this offering that will be payable by us, excluding the placement agent fee, will be approximately $100,000, which includes legal and printing costs, various other fees and reimbursement of the placements agent’s expenses. At the closing, The Depository Trust Company will credit the shares of common stock to the respective accounts of the investors. We will mail warrants directly to the investors at the respective addresses set forth in their subscription agreement with us. Indemnification We have agreed to indemnify the placement agent against liabilities under the Securities Act. We have also agreed to contribute to payments the placement agent may be required to make in respect of such liabilities. Lock-up Agreements We and our officers and directors have agreed, subject to certain exceptions, for a period of135 days after the date of this prospectus supplement (in our case) and 90 days after the date of the prospectus supplement (in the case of our officers and directors), not to offer, sell, contract to sell, pledge, grant any option to purchase, make any short sale or otherwise dispose of, directly or indirectly any common shares or any securities convertible into or exchangeable for our common shares either owned as of the date hereof or thereafter acquired without the prior written consent of the placement agent.These lock-upperiods may be extended if (1)during the last 17 days of theapplicable lock-upperiod, we issue an earnings release or material news or a material event regarding us occurs or (2)prior to the expiration of theapplicable lock-upperiod, we announce that we will release earnings results during the 16-day period beginning on the last day of theapplicable lock-upperiod, then the period of such extension will be 18-days, beginning on the issuance of the earnings release or the occurrence of the material news or material event. If after any announcement described in clause (2)of the preceding sentence, we announce that we will not release earnings results during the 16-day period, the lock-up period shall expire the later of the expiration of theapplicable lock-upperiod and the end of any extension of such period made pursuant to clause (1)of the preceding sentence. The placement agent may, in its sole discretion and at any time or from time to time before the termination of the lock-up period, without notice, release all or any portion of the securities subject to lock-up agreements. S-17 Electronic Distribution This prospectus supplement and the accompanying prospectus may be made available in electronic format on websites or through other online services maintained by the placement agent, or by an affiliate. Other than this prospectus supplement and the accompanying prospectus in electronic format, the information on the placement agent’s website and any information contained in any other website maintained by the placement agent is not part of this prospectus supplement and the accompanying prospectus or the registration statement of which this prospectus supplement and the accompanying prospectus form a part, has not been approved and/or endorsed by us or the placement agent, and should not be relied upon by investors. The foregoing does not purport to be a complete statement of the terms and conditions of the placement agent agreement and subscription agreements. A copy of the placement agent agreement and the form of subscription agreement with the investors are included as exhibits to our current report on Form 8-K that was filed with the SEC and incorporated by reference into the registration statement of which this prospectus supplement forms a part. See “Where You Can FindAdditional Information About Us” on page S-12. Regulation M Restrictions The placement agent may be deemed to be an underwriter within the meaning of Section 2(a)(11) of the Securities Act, and any commissions received by it and any profit realized on the resale of the securities sold by it while acting as a principal might be deemed to be underwriting discounts or commissions under the Securities Act.As an underwriter, the placement agent would be required to comply with the requirements of the Securities Act and the Securities Exchange Act of 1934, as amended, or the Exchange Act, including, without limitation, Rule 415(a)(4) under the Securities Act and Rule 10b-5 and Regulation M under the Exchange Act. These rules and regulations may limit the timing of purchases and sales of the securities offered hereby by the placement agent acting as a principal. Under these rules and regulations, the placement agent: ● must not engage in any stabilization activity in connection with our securities; and ● must not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities, other than as permitted under the Exchange Act, until it has completed its participation in the distribution. Other From time to time, the placement agent and its affiliates have provided, and may in the future provide, various investment banking, financial advisory and other services to us and our affiliates for which services they have received, and may in the future receive, customary fees. In the course of their businesses, the placement agent and its affiliates may actively trade our securities or loans for their own account or for the accounts of customers, and, accordingly, the placement agent and its affiliates may at any time hold long or short positions in such securities or loans. Except for services provided in connection with this offering, the placement agent has not provided any investment banking or other financial services during the 180-day period preceding the date of this prospectus supplement and we do not expect to retain the placement agent to perform any investment banking or other financial services for at least 90 days after the date of this prospectus supplement. S-18 NOTICE TO INVESTORS Notice to Investors in the United Kingdom In relation to each Member State of the European Economic Area which has implemented the Prospectus Directive (each, a “Relevant Member State”) an offer to the public of any securities which are the subject of the offering contemplated by this prospectus supplement and the accompanying prospectus may not be made in that Relevant Member State except that an offer to the public in that Relevant Member State of any such securities may be made at any time under the following exemptions under the Prospectus Directive, if they have been implemented in that Relevant Member State: (a) to legal entities which are authorized or regulated to operate in the financial markets or, if not so authorized or regulated, whose corporate purpose is solely to invest in securities; (b) to any legal entity which has two or more of (1) an average of at least 250 employees during the last financial year; (2) a total balance sheet of more than €43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in its last annual or consolidated accounts; (c) by the underwriter to fewer than 100 natural or legal persons (other than qualified investors as defined in the Prospectus Directive); or (d) in any other circumstances falling within Article 3(2) of the Prospectus Directive, provided that no such offer of these securities shall result in a requirement for the publication by the issuer or the underwriter of a prospectus pursuant to Article 3 of the Prospectus Directive. For the purposes of this provision, the expression an “offer to the public” in relation to any of the securities in any Relevant Member State means the communication in any form and by any means of sufficient information on the terms of the offer and any such securities to be offered so as to enable an investor to decide to purchase any such securities, as the same may be varied in that Member State by any measure implementing the Prospectus Directive in that Member State and the expression “Prospectus Directive” means Directive 2003/71/EC and includes any relevant implementing measure in each Relevant Member State. The placement agent has represented, warranted and agreed that: (a) it has only communicated or caused to be communicated and will only communicate or cause to be communicated any invitation or inducement to engage in investment activity (within the meaning of section 21 of the Financial Services and Markets Act 2000 (the FSMA)) received by it in connection with the issue or sale of any of the securities in circumstances in which section 21(1) of the FSMA does not apply to the issuer; and (b) it has complied with and will comply with all applicable provisions of the FSMA with respect to anything done by it in relation to the securities in, from or otherwise involving the United Kingdom. European Economic Area In particular, this document does not constitute an approved prospectus in accordance with European Commission’s Regulation on Prospectuses no. 809/2004 and no such prospectus is to be prepared and approved in connection with this offering. Accordingly, in relation to each Member State of the European Economic Area which has implemented the Prospectus Directive (being the Directive of the European Parliament and of the Council 2003/71/EC and including any relevant implementing measure in each Relevant Member State) (each, a Relevant Member State), with effect from and including the date on which the Prospectus Directive is implemented in that Relevant Member State (the Relevant Implementation Date) an offer of securities to the public may not be made in that Relevant Member State prior to the publication of a prospectus in relation to such securities which has been approved by the competent authority in that Relevant Member State or, where appropriate, approved in another Relevant Member State and notified to the competent authority in that Relevant Member State, all in accordance with the Prospectus Directive, except that it may, with effect from and including the Relevant Implementation Date, make an offer of securities to the public in that Relevant Member State at any time: ● to legal entities which are authorized or regulated to operate in the financial markets or, if not so authorized or regulated, whose corporate purpose is solely to invest in securities; ● to any legal entity which has two or more of (1) an average of at least 250 employees during the last financial year; (2)atotal balance sheet of more than €43,000,000; and (3) an annual net turnover of more than €50,000,000, as shown in the last annual or consolidated accounts; or S-19 ● in any other circumstances which do not require the publication by the Issuer of a prospectus pursuant to Article 3 of the Prospectus Directive. For the purposes of this provision, the expression an “offer of securities to the public” in relation to any of the securities in any Relevant Member State means the communication in any form and by any means of sufficient information on the terms of the offer and the securities to be offered so as to enable an investor to decide to purchase or subscribe for the securities, as the same may be varied in that Member State by any measure implementing the Prospectus Directive in that Member State. For these purposes the securities offered hereby are “securities.” S-20 LEGAL MATTERS Winthrop & Weinstine, P.A., Minneapolis, Minnesota, has passed upon the validity of the securities offered hereby. Lowenstein Sandler LLP, New York, New York, is acting as counsel to the placement agent in connection with this offering. EXPERTS The balance sheets of Speed Commerce, Inc. as of March31, 2014 and 2013 and the related statements of operations, changes in stockholders’ equity (deficiency), and cash flows for the years then ended have been audited by Grant Thornton LLP, independent registered public accounting firm, as stated in their report, whichis incorporated herein by reference. Such financial statements have been incorporated herein by reference in reliance on the report of Grant Thornton LLP given upon their authority as experts in accounting and auditing. WHERE YOU CAN FINDADDITIONALINFORMATION ABOUT US We have filed a registration statement on Form S-3 with the SEC for the securities we are offering by this prospectus supplement. This prospectus supplement does not include all of the information contained in the registration statement. You should refer to the registration statement and its exhibits for additional information. We will provide to each person, including any beneficial owner, to whom a prospectus supplement is delivered, a copy of any or all of the information that has been incorporated by reference in the prospectus supplement but not delivered with the prospectus supplement.We will provide this information upon oral or written request, free of charge.Any requests for this information should be made by calling or sending a letter to the Secretary of the Company, c/o Speed Commerce, Inc., at our office located at 1303 E. Arapaho Road, Suite 200, Richardson, Texas 75081, or call (866) 377-3331. We are required to file annual and quarterly reports, current reports, proxy statements, and other information with the SEC. We make these documents publicly available, free of charge, on our website at www.speedcommerce.com as soon as reasonably practicable after filing such documents with the SEC. You can read our SEC filings, including the registration statement, on the SEC’s website at http://www.sec.gov. You also may read and copy any document we file with the SEC at its public reference facility at: Public Reference Room treet N.E. Washington, DC 20549. Please call the SEC at 1-800-732-0330 for further information on the operation of the public reference facilities. This prospectus supplement and the accompanying prospectus include, or incorporate by reference, statistical and other industry and market data that we obtained from industry publications and research, surveys and studies conducted by third parties. Industry publications and third-party research, surveys and studies generally indicate that they have gathered their information from sources they believe to be reliable, although they do not guarantee the accuracy or completeness of such information. While we believe that these industry publications and third-party research, surveys and studies are reliable, we have not independently verified such data. S-21 INCORPORATION OF DOCUMENTS BY REFERENCE The SEC allows us to “incorporate by reference” information that we file with them. Incorporation by reference allows us to disclose important information to you by referring you to those other documents. The information incorporated by reference is an important part of this prospectus supplement and the accompanying prospectus, and information that we file later with the SEC will automatically update and supersede this information. We filed a registration statement on FormS-3 under the Securities Act with the SEC with respect to the securities being offered pursuant to this prospectus supplement and the accompanying prospectus. This prospectus supplement and the accompanying prospectus omit certain information contained in the registration statement, as permitted by the SEC. You should refer to the registration statement, including the exhibits, for further information about us and the securities being offered pursuant to this prospectus supplement and the accompanying prospectus. Statements in this prospectus supplement and the accompanying prospectus regarding the provisions of certain documents filed with, or incorporated by reference in, the registration statement are not necessarily complete and each statement is qualified in all respects by that reference. Copies of all or any part of the registration statement, including the documents incorporated by reference or the exhibits, may be obtained upon payment of the prescribed rates at the offices of the SEC listed above in “Where You Can FindAdditional Information About Us.” The documents we are incorporating by reference into this prospectus supplement are: ● our Annual Report on Form10-K for the fiscal year ended March31, 2014, filed with the SEC pursuant to Section 13 of the Exchange Act on June23, 2014; ● our Quarterly Report on Form 10-Q for the three-month period ended June30, 2014, filed with the SEC pursuant to Section 13 of the Exchange Act on August8, 2014; ● our Quarterly report on Form 10-Q for the six-month period ended September30, 2014, filed with the SEC pursuant to Section 13 of the Exchange Act on November10, 2014; ● our Quarterly report on Form 10-Q for the nine-month period ended December31, 2014, filed with the SEC pursuant to Section 13 of the Exchange Act on February9, 2015; ● our Current Reports on Form8-K, filed with the SEC pursuant to Section 13 of the Exchange Act on April 4, 2014, June 3, 2014, July 9, 2014 (as amended July 14, 2014), July 14, 2014, August 15, 2014, October 3, 2014, October 27, 2014, November 26, 2014 (as amended February 4, 2015), February 19, 2015, March 9, 2015, March 16, 2015,April16, 2015 and April 16, 2015; and ● our definitive proxy statement on Schedule 14A for the 2013 annual meeting of shareholders, filed with the SEC pursuant to Section 14 of the Exchange Act on September18, 2014. In addition, all documents subsequently filed by us pursuant to Section13(a), 13(c), 14 or 15(d) of the Exchange Act before the date our offering is terminated or completed are deemed to be incorporated by reference into, and to be a part of, this prospectus supplement, excluding any portions of any Current Report on Form 8-K that are not deemed “filed” pursuant to the General Instructions of Form 8-K . Any statement contained in this prospectus supplement and the accompanying prospectus or in a document incorporated or deemed to be incorporated by reference into this prospectus supplement and the accompanying prospectus will be deemed to be modified or superseded for purposes of this prospectus supplement and the accompanying prospectus to the extent that a statement contained in this prospectus supplement and the accompanying prospectus or any other subsequently filed document that is deemed to be incorporated by reference into this prospectus supplement and the accompanying prospectus modifies or supersedes the statement. Any statement so modified or superseded will not be deemed, except as so modified or superseded, to constitute a part of this prospectus supplement and the accompanying prospectus. We will furnish without charge to you, on written or oral request, a copy of any or all of the documents incorporated by reference, including exhibits to these documents. You should direct any requests for documents to Speed Commerce, Inc., Attention: Secretary, 1303 E. Arapaho Road, Suite 200, Richardson, Texas 75081, or call (866) 377-3331. The information on our website is not part of this prospectus supplement or the accompanying prospectus. S-22 Filed Pursuant to Rule 424(b)(3) Registration No. 333-201266 PROSPECTUS SPEED COMMERCE, INC. $1 Senior Debt Securities Subordinated Debt Securities Common Stock Preferred Stock
